DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 21 September 2021 has been entered. Claim(s) 1-3, 6-8, 10-14, 16-19 and 22-24 remain pending in this application. Claim(s) 4-5, 9, 15 and 20 have been cancelled.  Claim(s) 21-24 are new. The amendment to the claims has overcome the §112(d) rejection set forth in the office action mailed 30 July 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1, wherein the at least one supplementary power unit comprises one of a liquid hydrocarbon combustion engine, a gaseous hydrocarbon combustion engine, and a proton exchange membrane (PEM) fuel cell.”

Replace Claim 7 with: “The gas turbine engine of claim [[5]]1, wherein the at least one energy storage unit comprises a rechargeable electric energy storage component.”

Allowable Subject Matter
Claims 1-3, 6-8, 10-14, 16-19 and 22-24 are allowed.

The claims are allowable in view of the Patent Trial And Appeal Board decision dated 2 April 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741